In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1002 
ABDELKADER RACHID BELBACHIR, administrator of the estate 
  of HASSIBA BELBACHIR, deceased, 
                                      Plaintiff‐Appellant, 

                                  v. 

COUNTY OF MCHENRY, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
            No. 06 C 1392 — Philip G. Reinhard, Judge. 
                     ____________________ 

      ARGUED JUNE 6, 2013 — DECIDED AUGUST 12, 2013 
                 ____________________ 

   Before POSNER, ROVNER, and WOOD, Circuit Judges. 
    POSNER,  Circuit  Judge.  Hassiba  Belbachir  committed  sui‐
cide in McHenry County Jail, a local Illinois jail in which she 
was confined at the request of federal authorities pending a 
removal  hearing.  An  Algerian  citizen,  aged  27,  she  had  en‐
tered  the  United  States  as  a  visitor  in  November  2004.  She 
overstayed and in February of the following year flew from 
Chicago to England (we don’t know why), where the immi‐
2                                                         No. 13‐1002 


gration  authorities  detained  her  for  about  a  week  and  then 
returned  her  to  Chicago.  U.S.  immigration  authorities  took 
her into custody upon arrival and placed her in the McHen‐
ry  County  Jail,  which  has  a  contract  with  the  federal  gov‐
ernment to house persons detained by order of those author‐
ities. She was to remain there until her removal hearing, an‐
ticipated to take place within a couple of weeks. She planned 
to ask at the hearing for asylum in the United States on the 
ground that she had a well‐founded fear of being persecuted 
should she be returned to Algeria. 
    Her first day in the jail was March 9; she killed herself on 
March  17.  Her  estate  brought  suit  against  a  variety  of  de‐
fendants under both 42 U.S.C. § 1983—arguing that they had 
deprived Belbachir of her life without due process of law—
and Illinois tort law. The district judge relinquished the sup‐
plemental  state  law  claims  when  he  granted  summary 
judgment  in  favor  of  all  the  defendants  with  respect  to  the 
section 1983 claims. The plaintiff has appealed from the dis‐
missal only of six of the defendants: McHenry County itself; 
the  county  sheriff  and  the  director  of  the  McHenry  County 
Jail;  and  three  employees  of  the  Centegra  Health  System,  a 
private  firm  that  the  County  had  hired  to  provide  medical 
services at the jail. 
    The  defendants  argue  to  begin  with  that  the  doctrine  of 
the  law  of  the  case  requires  their  dismissal  because  the 
ground  on  which  the  district  court  dismissed  the  other  de‐
fendants  is  equally  applicable  to  them.  Even  if  it  is,  the  ar‐
gument fails. The doctrine of law of the case “never blocks a 
higher court from examining a decision of an inferior tribu‐
nal.”  Payne  v.  Churchich,  161  F.3d  1030,  1038  n.  9  (7th  Cir. 
1998)  (internal  quotation  marks  and  citations  omitted);  see 
No. 13‐1002                                                            3 


also  Marseilles  Hydro  Power  LLC  v.  Marseilles  Land  &  Water 
Co., 481 F.3d 1002, 1004 (7th Cir. 2007). A plaintiff’s decision 
to  abandon  a  defendant  on  appeal,  when  other  defendants 
remain  in  the  case,  is  not  an  acknowledgment  that  the  dis‐
missal was sound, and is therefore not a basis on which the 
remaining defendants can plead waiver or forfeiture. 
    The plaintiff rightly bases her federal claims on 42 U.S.C. 
§  1983,  which  imposes  tort  liability  on  state  and  local  em‐
ployees, and sometimes their employer, and sometimes oth‐
er state and local agents, for violating federal rights. Had the 
contract  between  the  federal  government  and  McHenry 
County to house aliens suspected of being forbidden to enter 
or remain in the United States made the county jail a federal 
instrumentality  and  its  personnel  (maybe  including  Cente‐
gra’s employees, though they were not employees of the jail) 
federal officers, the jail staff would be suable for federal con‐
stitutional violations under the doctrine of Bivens v. Six Un‐
known  Named  Agents  of  Federal  Bureau  of  Narcotics,  403  U.S. 
388  (1971),  rather  than  under  section  1983.  But  the  contract 
did not federalize McHenry County Jail, which continued to 
house nonfederal as well as federal prisoners. Cases similar 
to  this,  allowing  section  1983  claims  by  federal  prisoners 
against county or city employees, are legion. See, e.g., Hunter 
v.  Amin,  583  F.3d  486  (7th  Cir.  2009);  Lewis  v.  Downey,  581 
F.3d  467,  471  n.  3  (7th  Cir.  2009);  Ortiz  v.  Downey,  561  F.3d 
664  (7th  Cir.  2009);  Grieveson  v.  Anderson,  538  F.3d  763  (7th 
Cir. 2008); Porro v. Barnes, 624 F.3d 1322 (10th Cir. 2010); Wil‐
son  v.  Blankenship,  163  F.3d  1284  (11th  Cir.  1998).  And  cf. 
Logue  v.  United  States,  412  U.S.  521,  529–30  (1973),  a  jail‐
suicide suit under the Federal Tort Claims Act. See 28 U.S.C. 
§ 1346. 
4                                                          No. 13‐1002 


    Although  Centegra’s  employees  are  not  public  employ‐
ees,  they  rightly  do  not  deny  that  in  performing  functions 
that  would  otherwise  be  performed  by  public  employees, 
they were acting under color of state law and therefore could 
be sued under section 1983. See, e.g., West v. Atkins, 487 U.S. 
42,  49–54  (1988);  Rice  ex  rel.  Rice  v.  Correctional  Medical  Ser‐
vices, 675 F.3d 650, 670–73 (7th Cir. 2012); Rodriguez v. Plym‐
outh  Ambulance  Service,  577  F.3d  816,  824–26  (7th  Cir.  2009); 
Conner  v.  Donnelly,  42  F.3d  220,  224–25  (4th  Cir.  1994).  Oth‐
erwise  state  and  local  government  could  immunize  itself 
from liability under section 1983 by replacing its employees 
with independent contractors. 
    Arriving at the merits, we meet at the threshold the ques‐
tion  of  the  proper  standard  for  determining  liability.  The 
plaintiff  argues  that  for  want  of  any  judicial  or  even  quasi‐
judicial determination that Belbachir was or might be a crim‐
inal—her  detention  in  the  jail  was  a  civil  commitment—the 
proper  standard  of  liability  is  that  of  reasonableness,  the 
standard under the Fourth Amendment (made applicable to 
state action by interpretation of the due process clause of the 
Fourteenth  Amendment)  for  the  seizure  of  a  person.  See, 
e.g., Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011); 
Sallenger  v.  City  of  Springfield,  630  F.3d  499,  503  (7th  Cir. 
2010); Aldini v. Johnson, 609 F.3d 858, 866 (6th Cir. 2010). The 
defendants, seconded by the district judge, contend that the 
proper  standard  is  “deliberate  indifference”  (to  the  risk  of 
suicide),  a  standard  they  interpret  as  requiring  knowledge 
(not  just  suspicion  or  reason  to  know)  that  the  risk  is  “sub‐
stantial.” And there are cases that say that too. E.g., Estate of 
Miller  v.  Tobiasz,  680  F.3d  984,  989  (7th  Cir.  2012);  Porro  v. 
Barnes,  supra,  624  F.3d  at  1325–26;  Edwards  v.  Johnson,  209 
F.3d 772, 778 (5th Cir. 2000). 
No. 13‐1002                                                               5 


     The  Fourth  Amendment  forbids  unreasonable  searches 
and  seizures.  The  immigration  authorities,  reasonably  be‐
lieving that Belbachir was inadmissible to the United States, 
were entitled to detain her pending the hearing on her appli‐
cation  for  asylum;  in  fact  the  applicable  regulation  required 
them  to  do  that.  8  C.F.R.  §  235.3(b)(4)(ii).  As  the  validity  of 
the  regulation,  and  therefore  of  her  detention,  is  not  chal‐
lenged,  she  was  in  the  same  position  as  a  lawfully  arrested 
pretrial  detainee, Porro v. Barnes, supra, 624 F.3d  at 1325–26; 
Edwards  v.  Johnson,  supra,  209  F.3d  at  778,  who  cannot  com‐
plain  of  an  unreasonable  seizure  in  violation  of  the  Fourth 
Amendment but is entitled, by the due process clause of the 
Fifth or Fourteenth Amendments, to at least as much protec‐
tion  as  convicted  criminals  are  entitled  to  under  the  Eighth 
Amendment, City of Revere v. Massachusetts General Hospital, 
463 U.S. 239, 244 (1983); Rice ex rel. Rice v. Correctional Medical 
Services,  supra,  675  F.3d  at  664;  Gibson  v.  County  of  Washoe, 
290 F.3d 1175, 1187 (9th Cir. 2002); Boswell v. County of Sher‐
burne, 849 F.2d 1117, 1120–21 (8th Cir. 1988)—namely protec‐
tion from  harm caused  by a defendant’s deliberate indiffer‐
ence to the detainee’s safety or health. See, e.g., City of Revere 
v. Massachusetts General Hospital, supra, 463 U.S. at 244; King 
v.  Kramer,  680  F.3d  1013,  1017  (7th  Cir.  2012);  Padilla  v.  Yoo, 
678 F.3d 748, 759 (9th Cir. 2012); Ramos v. Patnaude, 640 F.3d 
485,  489  (1st  Cir.  2011).  In  Forrest  v.  Prine,  620  F.3d  739,  744 
(7th  Cir.  2010),  we  added  to  “at  least”—“and  probably 
more.” 
    Belbachir was detained only because an alien determined 
to  be  inadmissible  upon  arrival  in  the  United  States  who 
seeks asylum is required to be detained until his or her asy‐
lum  application  is  ruled  on.  She  was  not  a  convicted  crimi‐
nal;  and  “persons  who  have  been  involuntarily  committed 
6                                                        No. 13‐1002 


are entitled to more considerate treatment … than criminals 
whose  conditions  of  confinement  are  designed  to  punish.” 
Youngberg v. Romeo, 457 U.S. 307, 321–22 (1982). True, Romeo 
had been committed because of profound mental retardation 
rather  than  because  of  any  violation  of  law.  He  may  there‐
fore  have  deserved  greater  protection  than  a  person  who 
may  well  be  an  illegal  alien,  which  was  Belbachir’s  status, 
though  she  had  a  shot  at  asylum.  She  might  be  analogized 
instead  to  a  person  who  having  been  lawfully  arrested  and 
failed to make bail is being held in jail pending trial. But that 
person will have received a probable cause hearing before a 
judicial officer within 48 hours of arrest. County of Riverside v. 
McLaughlin,  500  U.S.  44,  56  (1991).  Belbachir  was  detained 
indefinitely without any hearing. 
     By  depriving  her  for  an  indefinite  time  of  any  source  of 
protection  (including  protection  against  herself)  other  than 
persons employed by or working at or managing the jail, the 
jail  personnel  became  obligated  by  ordinary  tort  principles 
to  provide  her  with  reasonable  care.  Dezort  v.  Village  of 
Hinsdale,  342  N.E.2d  468,  472–73  (Ill.  App.  1976);  Gordon  v. 
City of New York, 517 N.E.2d 1331, 1332 (N.Y. 1987) (per curi‐
am);  Thornton  v.  City  of  Flint,  197  N.W.2d  485,  493  (Mich. 
App.  1972);  Restatement  (Second)  of  Torts  § 314A(4)  (1965). 
Neither  the  guards  nor  the  members  of  the  medical  staff 
were  involved  in  the  decision  to  detain  her;  but  they  were 
her custodians, responsible therefore for her safety. 
   But ordinary tort principles do not govern suits charging 
federal  constitutional  torts.  If  we  assimilate Belbachir’s  case 
not  to  that  of  Romeo  or  McLaughlin  but  to  that  of  a  prison 
inmate,  then  the  plaintiff  must  prove  not  only  that  the  de‐
fendants  by  detaining  Belbachir  deprived  her  of  an  alterna‐
No. 13‐1002                                                          7 


tive source of protection from danger but also that in failing 
to protect her (as only they could do) they acted with delib‐
erate  indifference  to  the  danger,  though  if  the  danger  was 
obvious  the  defendants’  deliberateness  (that  is,  their 
knowledge of the risk) could be inferred. Farmer v. Brennan, 
511 U.S. 825, 842–43 (1994); Doe v. St. Francis School District, 
694 F.3d 869, 871 (7th Cir. 2012); Estate of Miller v. Tobiasz, su‐
pra, 680 F.3d at 990; Prude v. Clarke, 675 F.3d 732, 735 (7th Cir. 
2012); Vaughn v. Gray, 557 F.3d 904, 909 (8th Cir. 2009). 
    We do not have to choose among standards of care in this 
case, however. Even under the toughest possibly applicable 
standard, that of deliberate indifference, one defendant, Vic‐
ki Frederick, should not have been dismissed from the suit; 
and even under the most lenient standard, that of Youngberg 
v. Romeo, which resembles though is not identical to a negli‐
gence standard, see 457 U.S. at 319–25, the other defendants 
were properly dismissed. (As we’ll see, they may have been 
negligent,  but  no  causal  relation  between  their  negligence 
and the suicide was shown.) 
    We  begin  with  deliberate  indifference  and  defendant 
Frederick—a  licensed  clinical  social  worker  employed  by 
Centegra—noting first that the application of the standard of 
deliberate  indifference  varies  with  circumstances,  as  this 
case  illustrates.  Had  Belbachir  been  a  known  violent  crimi‐
nal,  security  needs  might  have  made  it  difficult  for  the 
guards and medical personnel to provide her with the same 
level  of  protection,  including  protection  from  herself,  as 
would  be  possible  in  a  different  environment.  If  the  risk  of 
suicide is enhanced by isolation, nevertheless regard for the 
safety  of  other  prisoners  may  preclude  allowing  a  prisoner 
to have a cellmate. But this is not such a case. 
8                                                          No. 13‐1002 


    The  suicide  rate  in  jails  has  fallen  a  great  deal  in  recent 
years;  it  was  estimated  to  be  9  times  the  rate  in  the  general 
population  in  1988  and  “only”  3  times  that  rate  in  2005. 
Lindsay M. Hayes, National Study of Jail Suicide: 20 Years Later 
46  (National  Center  on  Institutions  and  Alternatives,  April 
2010). Yet even the lower ratio is frighteningly high. And the 
risk of a jail suicide is concentrated in the first week of deten‐
tion—48  percent  of  jail  suicides  occur  then.  Christopher  J. 
Mumola, Suicide and Homicide in State Prisons and Local Jails 8 
(U.S. Bureau of Justice Statistics, Aug. 2005). Belbachir killed 
herself on the eighth day. 
     She was not a criminal and was no danger to any person 
in  the  jail,  whether  staff  member,  detainee,  or  visitor.  She 
was an obvious suicide risk who should have been hospital‐
ized  or  at  least  placed  on  suicide  watch,  during  which  a 
guard  would  have  glanced  into  her  cell  every  10  minutes. 
There  are  more  elaborate  forms  of  suicide  watch  (see  “Sui‐
cide  Watch,”  Wikipedia,  http://en.wikipedia.org/wiki/
Suicide_watch (visited Aug. 8, 2013))—for it needn’t take 10 
minutes  to  kill  oneself.  But  there  is  no  contention  that  the 
jail’s method of suicide watch was inadequate, let alone con‐
stitutionally deficient. 
   We  don’t  have  to  recite  the  depressing  facts  that  culmi‐
nated  in  her  strangling  herself  with  her  socks.  It  is  enough 
simply to reproduce at the end of this opinion the report of 
the  intake  screening  by  a  guard  and  the  mental  health  pro‐
gress  notes  by  defendant  Frederick—the  only  potentially 
culpable Centegra employee, as we’ll see. 
   The guard who filled out the intake report changed Bel‐
bachir’s answer “yes” to the question “Are you currently ex‐
tremely depressed or feeling suicidal?” to “no.” He stated in 
No. 13‐1002                                                         9 


his  deposition  that  he  had  simply  made  a  mistake  initially, 
in circling “yes” when he meant “no.” Maybe so, but a jury 
would not have to believe him. It might find that he’d been 
afraid of getting into trouble by having answered “yes” but 
then  having  failed  to  place  Belbachir  on  suicide  watch,  and 
so he changed “yes” to “no.” There is conflicting evidence on 
when he changed it. He is not, however, a defendant. 
    Frederick’s  mental  health  progress  notes,  composed  on 
March 14, three days before Belbachir’s suicide, on the basis 
of an interview that Frederick had conducted with Belbachir 
earlier  that  day,  stated  that  Belbachir  was  suicidal  and  suf‐
fering  from  a  “major  depressive  disorder”—a  warning  sign 
for suicide—and described in detail a host of deeply alarm‐
ing symptoms. Frederick denigrates the gravity of her notes 
by  arguing—what  in  another  context  would  be  comical—
that Belbachir had denied having a specific suicide plan. The 
implication is that if Belbachir had said, “I intend to commit 
suicide  as soon as I  formulate a specific plan for how  to do 
so, but not before,” Frederick would have replied, “okay, but 
tell us when you have devised your plan so that we can pre‐
vent your carrying it out,” but that otherwise Frederick was 
entitled to do nothing. 
    The  intake  report  is  dated  March  9;  the  mental  health 
progress notes are dated five days later. The deterioration in 
Belbachir’s  mental  state  is  apparent  from  a  comparison  of 
these documents, which we append to this opinion. Freder‐
ick did not report the contents of her mental health progress 
notes  to  any  of  the  guards.  And  despite  the  alarming  con‐
tents of those notes, neither she nor any other member of the 
medical  staff  had  any  further  contact  with  Belbachir  after 
March 14, three days before her death. Frederick denies hav‐
10                                                         No. 13‐1002 


ing  seen  the  intake  report,  although  it  was  in  Belbachir’s 
medical file, to which Frederick had access. 
     The risk of suicide was obvious to Frederick. The defend‐
ants  argue  that  the  risk  was  small.  That  is  imprecise.  The 
risk, in the sense of the probability that it would materialize 
(5 percent, 20 percent, etc.), was unknown. But when an ad‐
verse consequence is very great, the failure to take a simple, 
inexpensive,  obvious,  and  indeed  prescribed  measure  to 
avert  it  is  inexcusable.  In  economic  terms,  an  expected  loss 
can be expressed as P x L, where P is the probability that the 
loss will occur and L is the magnitude of the loss if it occurs. 
Even  if  the  probability  is  low,  if  the  loss  if  the  probability 
materializes is very great, as it was here, and the burden (i.e., 
cost), B, of preventing the event causing the loss (the suicide) 
is very low, as it seems to have been here, as well, the failure 
to  take  preventive  action  may  be  negligent  (if  B  is  smaller 
than P x L—the famous Hand formula for negligence, United 
States v. Carroll Towing Co., 159 F.2d 169, 173 (2d Cir. 1947)), 
or worse than negligent if B is much lower than P x L, as ap‐
pears to have been the case here too. And even if the varia‐
bles cannot be quantified, often they can at least be approx‐
imated. 
    The defendants could have placed Belbachir in a mental 
hospital or at least on suicide watch. These were simple and 
obvious precautions against a risk of suicide. A severely de‐
pressed  person  who  has  hallucinations,  acute  anxiety,  and 
feelings of hopelessness and helplessness and who cries con‐
tinually, talks incessantly of death, and is  diagnosed as sui‐
cidal,  is  in  obvious  danger,  and  if  the  danger  (known  to  a 
defendant) can be averted at slight cost, the failure to try to 
avert  it  is  willful.  Cavalieri  v.  Shepard,  321  F.3d  616,  620–21 
No. 13‐1002                                                          11 


(7th  Cir.  2003);  Sanville  v.  McCaughtry,  266  F.3d  724,  737–38 
(7th  Cir.  2001);  Clouthier  v.  County  of  Contra  Costa,  591  F.3d 
1232,  1244–45  (9th  Cir.  2010);  Coleman  v.  Parkman,  349  F.3d 
534,  539  (8th  Cir.  2003);  Comstock  v.  McCrary,  273  F.3d  693, 
704, 709–10 (6th Cir. 2001). 
    The district judge reviewed the facts in detail but regard‐
ing  the  medical  staff  concluded  simply  that  none  of  them 
“subjectively knew [that Belbachir] was at substantial risk of 
committing suicide.” But as the judge didn’t explain what he 
meant by “substantial” in this context we can give no weight 
to his conclusion. Nor are the facts so one‐sided as to justify 
taking from a jury the issue of defendant Frederick’s refusal 
to act in the face of a significant risk of suicide known to her. 
    The other  Centegra  defendants,  however, were properly 
dismissed,  and  would  have  been  even  under  a  negligence 
standard.  The  nurse  who  found  Belbachir  dead  in  her  cell, 
and  whom  the  plaintiff  accuses  of  having  exhibited  willful 
disregard for Belbachir’s welfare by failing to attempt cardi‐
opulmonary resuscitation, cannot be held liable. The attempt 
would  have  done  no  good.  Belbachir  was  already  dead,  as 
confirmed by a prompt attempt to resuscitate her by means 
of a defibrillator, which registered no pulse. Thus an elemen‐
tary requirement of liability—causation—was missing. 
   As  for  Centegra  Nurse  Manager  Kaplan  (Frederick’s 
boss), there is no evidence that she knew that Belbachir was 
suicidal. She treated Belbachir for panic attacks and anxiety, 
and  recommended  both  that  she  be  given  a  roommate 
(which  she  was,  initially)  and  that  she  be  transferred  to  the 
“med pod” (the part of the jail in which detainees requiring 
medical  treatment  were  confined);  and  that  was  also  done. 
But Frederick didn’t tell Kaplan that Belbachir was suicidal. 
12                                                         No. 13‐1002 


Kaplan didn’t review Frederick’s notes until after Belbachir’s 
death, but there is no evidence that her failure to do so was a 
dereliction of duty. 
     Last we consider whether McHenry County may also be 
liable  for  failing  to  prevent  Belbachir’s  suicide.  None  of  the 
guards is a defendant, and the county sheriff is sued only in 
his official capacity, which means that the suit against him is 
really  against  the  County,  the  government  agency  that  em‐
ploys  him.  Kentucky  v.  Graham,  473  U.S.  159,  165–66  (1985); 
Grieveson  v.  Anderson,  538  F.3d  763,  771  (7th  Cir.  2008).  The 
jail’s  director  (the  only  other  County  employee  named  as  a 
defendant)  is  sued  in  his  personal  capacity.  But  there  is  no 
evidence of his complicity in the acts (or rather omissions to 
act)  that  failed  to  reduce  the  risk  of  suicide  to  Belbachir,  so 
we affirm his dismissal from the case. 
    The judge said that the County could not be liable unless 
one  of  its  employees  was.  That’s  incorrect.  What’s  true  is 
that  if  a  County  employee  were  liable,  the  County  itelf 
would  not  be  liable  merely  by  virtue  of  the  doctrine  of  re‐
spondeat  superior;  the  doctrine  is  inapplicable  in  section 
1983 cases. But an institution can violate section 1983 just as 
an individual can. 
    The plaintiff complains that the County failed to provide 
annual training to its jail staff on how to recognize the risk of 
suicide  (the  members  of  the  staff  did  receive  such  training 
when  they  were  hired),  failed  to  have  a  written  suicide‐
prevention  policy,  and  lacked  policies  governing  communi‐
cation  between  the  medical  staff  and  the  guards.  Granted 
that the sheriff, the County’s policymaker regarding the jail, 
knew of the suicide risk to prisoners, especially new prison‐
ers—there  had  been  a  number  of  suicide  attempts  in  the 
No. 13‐1002                                                          13 


previous  10  years  (though  precisely  how  many  we  don’t 
know)—nevertheless the  grounds on which the  plaintiff ac‐
cuses the sheriff of deliberate indifference to the risk of sui‐
cide are thin. The facts in cases in which a county jail or oth‐
er local jail (or its sheriff) have been held liable for deliberate 
indifference to prisoners’ safety or health are much more fa‐
vorable to the plaintiff than the facts in this case. See Thomas 
v.  Cook  County  Sheriff’s  Dep’t,  604  F.3d  293,  302–04  (7th  Cir. 
2010); Duvall v. Dallas County, 631 F.3d 203, 208–09 (5th Cir. 
2011)  (per  curiam);  Long  v.  County  of  Los  Angeles,  442  F.3d 
1178, 1188–89 (9th Cir. 2006); Blackmore v. Kalamazoo County, 
390 F.3d 890, 900 (6th Cir. 2004). 
    It’s  difficult  to  see  why  formal  policies  would  be  neces‐
sary to assure adequate communication between the guards 
and  the  members  of  the  medical  staff,  since  they  work  side 
by  side.  More  troublesome  is  the  failure  either  to  have  pro‐
vided  annual training or to have had a written  policy; with 
neither,  a  lot  of  weight  was  being  placed  on  guards’ 
memory, though no doubt the suicide attempts jogged their 
memory.  But  at  worst  the  sheriff’s  failure  to  take  the  addi‐
tional measures that the plaintiff thinks necessary was negli‐
gent,  and  maybe  not  even  that.  For  while  the  immigration 
authorities,  who  monitor  the  jail‘s  treatment  of  its  federal 
prisoners,  rated  the  jail’s  suicide‐prevention  policy  “defi‐
cient” in 2002, they rated it acceptable in both 2003 and (the 
last  evaluation  before  Belbachir  committed  suicide)  2004. 
Shortly after the suicide, it is true, the immigration authori‐
ties,  in  what  may  be  an  example  of  hindsight  bias,  found 
fault with the jail’s suicide prevention policies for (1) forgo‐
ing annual training of the jail staff in suicide prevention; (2) 
having only an incomplete or inconsistent policy governing 
intake screenings; (3) lacking written procedures on when to 
14                                                       No. 13‐1002 


place detainees on, or remove them from, suicide watch; and 
(4)  sometimes  allowing  guards  to  perform  the  required  10‐
minute checks of prisoners on suicide watch by intercom ra‐
ther  than  visually.  But  there  is  no  evidence  that  the  sheriff 
was aware of any of these failures except the first. 
     And even if the sheriff was culpable for failing to discov‐
er and correct the deficiencies  argued by the plaintiff,  there 
is no evidence that correcting them before Belbachir arrived 
at  the  jail  would  have  prevented  her  suicide.  Once  again  a 
causal relation between fault and injury is missing. The criti‐
cal failure to prevent Belbachir’s suicide occurred when de‐
fendant  Frederick,  having  decided  that  Belbachir  was  not 
suicidal, failed to tell the guards to put her on suicide watch. 
Two  of  the  three  deficiencies  of  which  the  plaintiff  com‐
plains—the absence of annual training and of a written sui‐
cide‐prevention  policy—are  addressed  to  the  guards  rather 
than to the medical staff. The third—the absence of a policy 
governing communication between the medical staff and the 
guards—could not have played a causal role either, because 
Frederick, not thinking that Belbachir was a suicide risk, had 
no warning to communicate to the guards. 
    The  judgment  must  be  reversed  and  the  case  remanded 
for  trial,  limited  however  to  defendant  Frederick.  The  dis‐
missal of the supplemental state law claims against Centegra 
and its employees is vacated as well, since the premise of the 
dismissal was the dismissal of all the federal claims, and we 
are restoring one of them. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED. 
                                                                        
No. 13‐1002                                         15 


    APPENDIX: INTAKE QUESTIONNAIRE AND MENTAL HEALTH 
                      PROGRESS NOTES 
 




                                                         
16    No. 13‐1002 


 
 
 




                  
No. 13‐1002    17 


 
 
 




                  
18    No. 13‐1002